Title: Abigail Adams to John Thaxter, 8 December 1780
From: Adams, Abigail
To: Thaxter, John


     
      My dear Sir
      
       December 8 1780
      
     
     I have been all impatience for several Months looking and longing to hear from abroad. From June to december would be many Eternitys in the warm imagination of a Lover. Such extravagancys are at no time admissible in a Female Breast, but the anxiety of a wife and the affection of a parent, may be productive of sensations known only to those who feel them, and which language would poorly represent.
     You who have a Heart open to Friendship (if not to the softer passions) can commisirate my situation upon the late arrival of Capt. Davis from Amsterdam who being chased threw over all his Letters. I scarcly knew how to endure so cruel a misfortune. A few days how­ever in some measure relieved me; by the arrival of a Brig from the same port, which brought me one Letter from Amsterdam and 3 from France, Bearing date August 21, 27 and Sepbr. 3 for which I most sincerely thank you. You have afforded me much entertainment by your discriptive pen. I felt a degree of pitty mingle with my Indignation at an Institution equally incompatible with publick Good, and private happiness, an Institution which cruelly devotes Beauty and Innocence to slavery, regret and wretchedness, and is contrary to the dictates of that Being who pronounced it not good for Man to be alone and who created Eve, not for a secluded Bower, or a Grated Partition, but for the associate, the companion, the sharer of the Labours and pleasures of our Ancient Parent, united in them the best affections of the Humane Heart, the tender social ties from whence have flowed all the fond endearing Relatives of Parent, Son, Brother, Husband, Friend; thus a favorite Author discribes the Universal Cause, not “acting by partial, but by general Laws” and making what happiness we justly call, subsist not in the good of one, but all.
     We were formed for a scene of active virtue. He is the Hero who conquers, not he who cowardly flees from the Enemy. Take care my dear Sir that you do not make the fair Maroni repent her vows and convert, instead of being converted. She would then bathe with the bitter tears of repentance and remorse, those altars to which she is consecrated. At so early an age can her passions be all sublimated? and the Love of God substituted to the Love of Man? is each prayer accepted and each wish resignd?
     
      Desires composed, affections ever even?
      Tears that delight, and Sighs that waft to heaven.
     
     Dissapointed Love and the enthusiasm of Religion only can receive consolation in such a seclusion from the world,
     
      “Where stern Religion quench’es the unwilling flame
      Where dies the best of passions, Love and Fame.”
     
     I was sorry to find that any of your Friends had given you uneasiness in the Way you mentiond. You well know that the Love of Slander is the prevailing passion of many in this place, and the spirit of levelling all characters has prompted them to strike at the best, and the most unexceptionable, but I trust their malice left not a Spot behind, since the parties have so lived that no one dared to believe the slander. Others since your absence with Hearts as pure, and with conduct as irreproachable have equally suffered, even the tender and Gentle Eliza
     
      “Whose mind is virtue by the Graces dresst”
     
     from a disorder to which you know she has been long subject, and which will I fear put a period to her days, even in the Bloom of life, has sufferd reproach for no other cause. Let this be your consolation that you have sufferd with good company, and that
     
      “True conscious Honour, is to know no Sin
      He’s arm’d without that is Innocent within.”
     
     You know I ever valued you for a purity of Morals which every young Gentleman would retain, if he knew the Evils ariseing from dissolute connexions, before experience taught them. It is an old observation that a Man is known by his company. You were Intimate with a youth, who I fear is much changed in his manners and principals from Evil communications. You have often lamented his contracted Education, that I fear has led him into company you would Blush to have your name mentiond among. Yet the Sanction of former Intimacy with him prompted a Dissolute Imp of Satan, to Name you as one of those whom she could call hers when she plased. I ventured to send her word by this very person, that she had better take care how she mentioned your Name again. I could assure her you had Friends here who would not suffer your character to be abused with Impunity. This together with a publick exorciseing from the pulpit laid the devil, and I have never heard a syllable of slander since. That you may retain every virtue you exported from America, pure and unsullied, and return with them brightned and improved, is the sincere and ardent wish of your ever affectionate Friend,
     
      Portia
     
     
      Nab desires her Regards to you. I cannot persuade her to write, not even to enquire who the fair American is, tho she has great curiosity to know.
     
    